Case 9:21-cv-00022-RC-KFG Document 3 Filed 02/18/21 Page 1 of 2 PageID #: 11



                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                           LUFKIN DIVISION

JERRY BLANEY                                          §

VS.                                                   §                 CIVIL ACTION NO. 9:21-CV-22

ESTELLE UNIT                                          §

                            MEMORANDUM OPINION AND ORDER
        Plaintiff Jerry Blaney, a prisoner previously confined at the Ellis Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action
pursuant to 42 U.S.C. § 1983. Plaintiff alleges his constitutional rights were violated at the Estelle Unit.

                                                 Discussion

        When, as in this case, jurisdiction is not founded solely on diversity of citizenship, § 1391

provides that venue is proper only in the judicial district where the defendants reside or in which the

claim arose. However, under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and

in the interest of justice, a district court may transfer any civil action to any other district where it could

have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

        The Estelle Unit is located in the Houston Division of the United States District Court for the

Southern District of Texas. The court has considered the circumstances and has determined that the

interests of justice would be served if the complaint were transferred to the district in which the
.
    Case 9:21-cv-00022-RC-KFG Document 3 Filed 02/18/21 Page 2 of 2 PageID #: 12



    claims arose. Therefore, this action should be transferred to the Southern District of Texas. It is

    accordingly

           ORDERED that this civil rights action is TRANSFERRED to the Houston Division of the

    United States District Court for the Southern District of Texas.




                     SIGNED this the 18th day of February, 2021.




                                                          ____________________________________
                                                          KEITH F. GIBLIN
                                                          UNITED STATES MAGISTRATE JUDGE




                                                      2
